ACCEPTED
                                                                          14-14-00753-CV
                                                            FOURTEENTH COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                     4/13/2015 2:22:32 PM
                                                                      CHRISTOPHER PRINE
                                                                                   CLERK

                     NO. 14-14-00753-CV

                                                           FILED IN
                                                    14th COURT OF APPEALS
                IN THE COURT OF APPEALS                HOUSTON, TEXAS
                                                    4/13/2015 2:22:32 PM
  FOR THE FOURTEENTH DISTRICT OF TEXAS           AT CHRISTOPHER
                                                    HOUSTON A. PRINE
                                                             Clerk


WOODROW W. MILLER, ASSIGNEE OF JUDGMENTS 2 CASH, LLC
                     Appellant,
                        vs.
         ROYAL ISD AND WALLER COUNTY
                      Appellees


        On Appeal from the 506th Judicial District Court
                   of Waller County, Texas


               BRIEF OF APPELLEES
     WALLER COUNTY AND WALLER-HARRIS ESD#200

                              R. Gregory East
                              State Bar No. 24007138
                              Otilia Gonzales
                              State Bar No. 24010360
                              PERDUE, BRANDON, FIELDER,
                              COLLINS & MOTT, L.L.P.
                              1235 North Loop West, Suite 600
                              Houston, Texas 77008
                              Telephone: (713) 862-1860
                              Fax: (713) 862-1429

                              ATTORNEYS FOR APPELLEES,
                              WALLER COUNTY AND
                              WALLER-HARRIS ESD#200


              ORAL ARGUMENT REQUESTED
                      TABLE OF CONTENTS

INDEX OF AUTHORITIES                          3
STATEMENT OF THE CASE                         4
SUMMARY OF THE ARGUMENT                       7
ARGUMENT AND AUTHORITY                        8
PRAYER                                       16
CERTIFICATE OF SERVICE......              ...17
CERTIFICATE OF COMPLIANCE                    18
APPENDIX                                     18




                               2
                           INDEX OF AUTHORITIES

Cases
Bosch v. Harris County 2015 WL 971317 (Tex.App.--Houston [14th Dist.] 2015,
no pet.) (Mem. Op.)                                                             .9
In re Benavides, 403 S.W.3d 370 (Tex.App.--San Antonio 2013, pet.
denied).                                                                           9
Kunstoplast of America, Inc. v. Formosa Plastics Corp., USA, 937 S.W.2d 455
(Tex. 1996)                                                                        9
Moore v. Elektro-Mobil Technik GmbH, 874 S.W.2d 324 (Tex. App.--El Paso 1994,
writ denied) .                                                                    9
Moritz v. Preiss, 121 S.W.3d 715 (Tex. 2003)...                                 . 10
Davis v. City of Austin, 632 S.W.2d 331 (Tex. 1982)......                        12
City of Bellaire v. Sewell, 426 S.W.3d 116 (Tex.App.—Houston [1' Dist.] 2012,
no pet.).                                                                        12
Estates of Elkins v. County of Dallas, 146 S.W.3d 826 (Tex. App.—Dallas 2004,
no pet.).                                                                        13
Seiflein v. City of Houston, 2010 WL 376048 (Tex.App.—Houston [1' Dist.] 2010,
no pet.) (Mem. Op.)                                                              13
Texas Ass 'n of Bus. v. Texas Air Control Bd., 852 S.W.2d 440 (Tex. 1993).......14
Board of Water Engineers v. City of San Antonio, 283 S.W.2d 722 (Tex. 1955)...14

Statutes
Texas Rule of Civil Procedure 7.........                                          9
TEXAS PROPERTY CODE 12.014                                                 7, 9, 10
TEXAS TAX CODE 33.47.........                                               11-15
TEXAS TAX CODE 25.02 ( c) .                                                    .13




                                           3
                              No. 14-14-00753-CV

   WOODROW W. MILLER, ASSIGNEE OF JUDGMENTS 2 CA$H, LLC.
                         Appellant,
                            vs.

                    ROYAL ISD AND WALLER COUNTY
                               Appellees.


                 BRIEF OF APPELLEES WALLER COUNTY
                     AND WALLER-HARRIS ESD#200


      Waller County and Waller-Harris Emergency Service District #200

("Waller-Harris ESD#200", collectively "Appellees Waller County and Waller-

Harris ESD#200") file this brief in response to the brief filed by Appellant Mr.

Woodrow W. Miller, Assignee of Judgments 2 CA$H, LLC.

      Appellees believe that the issues raised require oral argument.


                          STATEMENT OF THE CASE

      Waller County and Waller-Harris ESD#200 largely agree with Appellant's

statement of the procedural history of the case. However, Appellees would add the

following:

      1. Appellee Waller-Harris ESD #200 would clarify its inaccurate label by

         Appellant as "EMS." The Waller-Harris ESD#200 is a local government

         agency that was created by a vote of the people to provide emergency fire
                                         4
   and medical services for unincorporated areas of Waller County and

   Harris County.

2. Appellee Waller-Harris ESD#200 intervened into the underlying case to

   obtain a tax judgment and foreclose its tax lien on the subject real

   property, which consists of one tract of land containing approximately

   eight acres. (CR 148-152). Counsel for Appellee Waller County

   substituted into the underlying case after it had been filed. This tract is

   assigned three different tax accounts, each with an undivided interest in

   the eight acre tract: R6819 (50% undivided interest), R6820 (25%

   undivided interest), and R6821 (25% undivided interest). (CR 202-205).

   Delinquent taxes are owed to Appellees on all of these accounts. (CR

   202-205).

3. At the trial on August 18, 2014 Appellant informed the court that he is

   not an attorney. (RR 8). The trial court instructed Appellant that only an

   attorney may represent the defendant Judgments 2 CA$H. (RR 9). No

   testimony or evidence was offered to the court establishing the written

   assignment of any right, claim or judgment of Judgments 2 CA$H to

   Appellant.




                                   5
4. The court addressed the counter-claim/cross-claim filed by Appellant as

   pro se registered agent and assignee of Judgments 2 CA$H (RR 4-8).

   Appellant used the tax trial litigation to bring a trespass to try title and

   partition action against the property interests of the other defendants in

   the tax case (CR 78-104). At the tax trial, Appellant asked the court to

   make an heirship determination to the detriment of the other defendants

   in the suit. (RR 4). Appellant asked the trial court for six months' time

   to "clear up the title" to the subject property. (RR 8). The trial court

   entertained Appellant's request and granted an even longer extension and

   inserted an additional instruction into the judgment ordering the parties to

   abate the judgment and not execute on it for one year, to allow Appellant

   time to pursue his determination of heirship and pursuit of 100 percent of

   the title. (RR 7-10; 12, CR 206-209).

5. Four days before the tax trial, Appellant, as pro se Assignee of Judgments

   2 CA$H filed a Motion for Sanctions against all other counsel in this

   case. (CR 157-190). The motion was based upon incomplete discovery

   responses from Appellee Royal ISD and the court-appointed Attorney ad

   Litem. Appellee Waller-Harris ESD#200 was never served with these

   subject discovery requests (CR 105-106) but was nonetheless included as

                                   6
          a target in the Motion for Sanctions. (CR 157-190). At the time of trial

          the court addressed the motion. (RR 11). Appellant told the court he

          filed the motion in an attempt to gain more time. (RR 11). The court

          denied the motion. (RR 13).

      6. The written Assignment and Transfer of Judgment and Causes of Action

          from Judgments 2 CA$H to Appellant was not executed until August 29,

          2014, and not filed with the Waller County District Clerk until September

          17, 2014. (CR 221-223).

                       SUMMARY OF THE ARGUMENT

      Appellant brings this appeal and asserts that he is an assignee of the tax

judgment against Judgments 2 CA$H, LLC, pursuant to Texas Property Code

§12.014. However, during the pendency and trial of the underlying case,

Appellant did not have the authority to defend or litigate any claims or defenses on

behalf of Judgments 2 CA$H. Therefore the trial court had discretion and did not

abuse it by denying Appellant the opportunity to appear and defend Judgments 2

CA$H. There are no outstanding claims in the underlying case. The final

judgment entered by the court expressly provided that all relief prayed for in any of

the pleadings in the case that was not specifically granted by the judgment was

denied.

                                          7
      Appellant does not have standing to attack Appellees' evidence. At the trial,

Appellant failed to timely and specifically object to Appellees' evidence, and it

was admitted. Neither Appellant nor Judgments 2 CA$H introduced any evidence

to rebut Appellees' case. Appellees' certified tax statement was sufficient to prove

a prime facie case against the defendants in the underlying case and the court

properly awarded judgment in favor or Appellees. All motions, claims and

objections made by Appellant before the judgment was entered in the underlying

case were not properly made and therefore not preserved because Appellant

asserted them without authority.

      Appellees Waller County and Waller-Harris ESD#200 incorporate by

reference all argument and authority asserted by Appellee Royal ISD.

                        ARGUMENT AND AUTHORITY

Appellant's Issue 1: The Court had no discretion to dis-allow Woodrow W. Miller,

assignee of Judgments 2 CA$H, LLC to litigation in J2C's place and stead.

Response to Appellant's Issue 1:

      The trial court had discretion to deny Appellant's attempt to defend and

litigate in the place of Judgments 2 CA$H, LLC because Appellant is not attorney,

nor was he an assignee of the company at the time of the trial. By doing so the

court acted reasonably and within the law. "A trial court abuses its discretion

                                         8
when it acts without reference to any guiding rules and principles or clearly fails to

analyze or apply the law correctly." Bosch v. Harris County 2015 WL 971317, 3,

(Tex.App.--Houston [14th Dist.] 2015, no pet.) (Mein. Op.) citing In re Benavides,

403 S.W.3d 370, 373-74 (Tex.App.--San Antonio 2013, pet. denied).

        Texas Rule of Civil Procedure 7 permits a party to appear in a suit and

defend himself in person or through an attorney. Appellant was not named as a

defendant in the underlying tax suit. (CR 19). Appellant testified at trial that he is

not an attorney (RR 8). Therefore Appellant does not have the authority to defend

the Judgments 2 CA$H. "Generally, a corporation may be represented only by a

licensed attorney, and an individual must appear in person or by an attorney."

Kunstoplast of America, Inc. v. Formosa Plastics Corp., USA, 937 S.W.2d 455,

456 (Tex. 1996) citing Moore v. Elektro-Mobil Technik GmbgH, 874 S.W.2d 324,

327 (Tex. App--El Paso 1994, writ denied). During the trial, the court instructed

Appellant that an individual cannot represent a company and that Appellant needed

an attorney to assist him in this matter. (RR 9).

      At the trial, Appellant announced that he was appearing as the assignee and

president of Judgments 2 CA$H (RR 8). Appellant relies upon Property Code

§12.014 as authority for litigating in the place of Judgments 2 CA$H. Appellant

admits that he had received only an oral assignment during the time of trial. See

                                          9
Appellant's brief, 3. Pursuant to statute the transfer of a judgment or cause of

action must be in writing. See TEx. PROP. CODE §12.014(a). After the judgment

was entered, Judgments 2 CA$H executed and then filed a written assignment

pursuant to the statute to transfer and assign "all causes of action and judgments,

which it has now and in the future, to Woodrow W. Miller..." (CR 221-223).

Therefore, Appellant was not an assignee pursuant to this statute until after the tax

judgment was entered. As a result, the trial court followed the law by not allowing

Appellant to litigate in Judgments 2 CA$H's place and stead.

      Appellant also claims that the trial court refused to address other claims that

he asserted as assignee of Judgments 2 CA$H in the tax suit. See Appellant's

brief, 1, 4. There is a presumption that a judgment is final and disposes of all

claims between the parties after a full trial on the merits. Moritz v. Preiss, 121
S.W.3d 715, 718-719 (Tex. 2003). Additionally, the tax judgment contains express

language stating that 101 relief prayed for in any of the pleadings in the cause

which is not specifically granted by this judgment is hereby denied." (CR 206-

209). As a result, any claims that were filed or asserted in the underlying litigation

that were not granted in the judgment were denied when the judgment was entered.

Appellant's Issue 2: This issue is directed to Appellee Royal ISD.

Appellant's Issue 3: This issue is directed to Appellee Royal ISD.

                                          10
Appellant's Issue 4: This issue is directed to Appellee Royal ISD.

Appellant's Issue 5: EMS (more accurately known as the Waller-Harris ESD#200)

is not entitled to the 33.47 presumption because its evidence shows that assessment

of taxes was imposed only on an "in rein" party.

Appellant's Issue 6: There is no evidence that EMS (more accurately known as the

Waller-Harris ESD#200) imposed tax on a person who owned the property on

January 1 of the year for which the tax was imposed.

Appellant's Issue 7: Because EMS (more accurately known as the Waller-Harris

ESD#200) failed to prove assessment of taxes against an owner, taxes owed to

EMS cannot be delinquent and the penalties, interest, attorneys' fees and costs

granted to EMS in the judgment should be reversed.

Response to Appellant's Issue 5, 6, and 7:

      Appellant asserts the standard of review for issues 2 through 8 is a "no

evidence" standard.    See Appellant's brief, 16. At the time that Appellees'

evidence was offered at the trial in the underlying case, no objection was made and

it was admitted. (RR 12). A specific objection must be made at the time that the

evidence is offered at trial. TEX. RULE OF EVID. 103(a)(1). In order to complain on

appeal the record must show that a timely objection was made to the trial court on

specific grounds. TEX. RULE OF APP. PRO. 33.1(a). At the trial, and before

                                         11
Appellees' evidence was offered to the court, Appellant told the court that he had

an "issue" with tax records that were sent to the record owners. (RR 11). It is not

known if this statement was intended to be an objection. However, in the event

that it was, then it was not a timely or specific objection to Appellees' evidence.

As a result, Appellant should not be allowed to complain about Appellees'

evidence on appeal.

      The Appellant's Issues 5, 6, and 7 essentially make the same argument,

which is that the certified tax statement of Appellees Waller County and Waller-

Harris ESD#200 was not sufficient to prove their prime facie case under the Tax

Code and that Appellees were not entitled to judgment. In fact, the certified tax

statement was sufficient to prove a prime facie case against the defendants and the

court properly awarded judgment in favor of Appellees.

      In a delinquent tax suit, a certified copy of the entries of the delinquent tax

roll may be admitted to show the amount of tax, penalties and interest that is due

and that everyone charged with a duty to impose the tax has complied with the

requirements of the law.    See TEx. TAX CODE §33.47(a). Introduction of the

delinquent tax records establishes a prima facie case in favor of the taxing units.

See Davis v. City of Austin, 632 S.W.2d 331, 333 (Tex. 1982); City of Bellaire v.

Sewell, 426 S.W.3d 116, 120 (Tex.App.—Houston [1' Dist.] 2012, no pet.).

                                         12
Appellees' certified tax statement established a prima facie case as to every

material fact necessary to the cause of action. See id. A presumption arises that

the taxes are delinquent. See Estates of Elkins v. County of Dallas, 146 S.W.3d
826, 829 (Tex. App.—Dallas 2004, no pet.). "Unless the taxpayer establishes

independent reasons why the taxing authority should not recover, the taxing

authority is entitled to judgment." See id. Appellant is not able to establish an

independent reason why the Appellees were not entitled to a judgment.

      Appellant complains that the certified tax statement shows Judgments 2

CA$H as the owner. Defendant Judgments 2 CA$H was the owner of one of the

accounts but was not the owner on January 1 on all of the tax years. (CR 173).

Therefore, Judgments 2 CA$H is not personally liable for all of the taxes and the

judgment properly makes it "in rein." (CR 206).

      Appellant tries to avoid judgment for the penalties and interest because of

the name shown on the certified tax statement. However, the Tax Code stipulates

that a "mistake in the name or address of an owner does not affect the validity of

the appraisal records, of any appraisal or tax roll based on them, or of the taxes

imposed." See TEX. TAX CODE §25.02(c); Seiflein v. City of Houston, 2010 WL
376048 (Tex.App.—Houston [1' Dist.] 2010, no pet.) (Mem. Op.). Judgments 2

CA$H did not introduce any evidence to rebut Appellees' case.

                                        13
      Appellant attempts to attack the certified tax statements for the accounts that

Judgments 2 CA$H does not own. He does not have standing to do so. For a party

to have standing, there must be a real controversy between parties which can be

determined by the court. See Texas Ass'n of Bus. v. Texas Air Control Bd., 852
S.W.2d 440, 446 (Tex. 1993) (quoting Board of Water Engineers v. City of San

Antonio, 283 S.W.2d 722, 724 (Tex. 1955). The tax liability for the two accounts

not owned by Judgments 2 CA$H is not a controversy between the Appellees and

Judgments 2 CA$H and therefore Appellant does not have standing.

      Furthermore, Appellant does not have standing to attack the certified tax

statement for the account owned by Judgments 2 CA$H. The assignment that

Appellant purports to have from Judgments 2 CA$H has nothing to do with the tax

liability of Judgments 2 CA$H. There is no evidence that Judgments 2 CA$H has

deeded the property to Appellant. Therefore, the issue of the tax liability for the

property owned by Judgments 2 CA$H is not a controversy between Appellant and

Appellees.

Appellant's Issue 8: Appellees' tax records admitted into evidence are not entitled

to the Section 33.47 presumption because the evidence is not a copy of the current

tax roll and delinquent tax roll but are a summary thereof.

Response to Appellant's Issue 8:

                                         14
      The Appellant argues that the certified tax statement of Appellees is not a

copy of the current tax roll. This argument fails because the certified tax statement

of Waller County and Waller-Harris ESD#200 complies with Sec. 33.47 of the Tax

Code. The Tax Code describes the certified tax statements as being "certified

copies of the entries showing the property and the amount of tax and penalties

imposed and interest accrued." See TEX. TAX CODE §33.47(a) (emphasis added).

The certification signed by the tax assessor-collector says that the information on

the statement is a copy of the entries showing the property and the amounts of tax,

penalty and interest. (CR 202-205). Because the certified tax statement complied

with Sec. 33.47, Appellees' prime facie case was proven upon admission of the

certified tax statement.     The defendants in the judgment, notwithstanding

Appellant's improper attempts to represent or substitute in the place of a limited

liability company, did not introduce any evidence to the contrary. Because

Appellees' case was not rebutted, the trial court properly granted judgment.

                                      PRAYER

      For these reasons, Appellees Waller County and Waller-Harris ESD #200

respectfully pray that this court affirm the District Court's judgment in its favor, or

in the alternative dismiss the appeal for lack of standing, and such other relief to

which it may be entitled.

                                          15
Respectfully submitted,



By:
       R. Gregory East
       SBN: 24007138
       Otilia Gonzales
       SBN: 24010360
       Perdue, Brandon, Fielder, Collins &
       Mott, L.L.P.
       1235 North Loop West, Suite 600
       Houston, Texas 77008
       713-862-1860
       713-862-1429 fax

       ATTORNEYS FOR APPELLEES
       WALLER COUNTY AND
       WALLER-HARRIS ESD #200




  16
                          CERTIFICATE OF SERVICE

      I hereby certify that pursuant to Tex. R. App. R. 9.5 a true and correct copy
of the foregoing was served by certified mail, return receipt requested, this the
  10       day of April, 2015.




Mr. Woodrow Miller
President and Assignee of Judgments 2 CASH, LLC
12929 Main
Houston, Texas 77035
832-890-8505
713-721-6383 (fax)
Pro se

Mr. Henry Steen, Jr.
Law Office of Henry Gates Steen, Jr., P.C.
3001 N. Lamar Boulevard, Suite 306
Austin, Texas 78705
512-476-4688
512-476-0325 (fax)
Attorney for Appellee Royal ISD

Ms. Jennifer A. Powell
Eichelbaum Wardell Hansen Powell & Mehl, PC
4201 Parmer Lane, Suite A-100
Austin, Texas 78727
512-476-9944
512-476-2599
Attorney for Appellee Royal ISD

Mr. Charles Karisch
816 Wilkins Street
Hempstead, Texas 77445
979-826-2478
979-826-8681 (fax)
                                        17
                      CERTIFICATE OF COMPLIANCE

      I hereby certify that this document contains 3,166 words. This number was
determined by a computer program.




                                 APPENDIX

Texas Property Code 12.014                                                 A
Texas Tax Code 33.47.........                                             B
Texas Tax Code 25.02.........................                   ..........C
Assignment and Transfer of Judgment and Causes of Action to Woodrow W.
Miller pursuant to Tex. Prop. Code Section 12.014......                   D




                                      18
                                                                                                 EXHIBIT A
§ 12.014. Transfer of Judgment or Cause of Action, TX PROPERTY § 12.014




  Vernon's Texas Statutes and Codes Annotated
    Property Code (Refs & Annos)
      Title 3. Public Records
        Chapter 12. Recording of Instruments

                                              V.T.C.A., Property Code § 12.014

                                    § 12.014. Transfer of Judgment or Cause of Action

                                                Effective: September 1, 2007
                                                            Currentness




(a) A judgment or part of a judgment of a court of record or an interest in a cause of action on which suit has been filed may
be sold, regardless of whether the judgment or cause of action is assignable in law or equity, if the transfer is in writing.



(b) A transfer under this section may be filed with the papers of the suit if the transfer is acknowledged or sworn to in the
form and manner required by law for acknowledgement or swearing of deeds.



(c) If a transfer of a judgment is filed, the clerk shall record the transfer appropriately. If a transfer of a cause of action in
which a judgment has not been rendered is filed, the clerk shall note and briefly state the substance of the transfer on the
court docket at the place where the suit is entered.



(d) A transfer filed under this section is notice to and is binding on a person subsequently dealing with the judgment or cause
of action.



Credits

Acts 1983, 68th Leg., p. 3494, ch. 576, § 1, eff. Jan. 1, 1984. Amended by Acts 1989, 71st Leg., ch. 162, § 3, eff. Sept. 1,
1989; Acts 2007, 80th Leg., ch. 628, § 4, eff. Sept. 1, 2007.


Notes of Decisions (74)




V. T. C. A., Property Code § 12.014, TX PROPERTY § 12.014
Current through the end of the 2013 Third Called Session of the 83rd Legislature
End of Document                                                      © 2015 Thomson Reuters. No claim to original U.S. Government   Works.



                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
§ 12.014. Transfer of Judgment or Cause of Action, TX PROPERTY § 12.014




             © 2015 Thomson Reuters. No claim to original U.S. Government Works.   2
                                                                                              EXHIBIT B
§ 33.47. Tax Records as Evidence, TX TAX § 33.47




  Vernon's Texas Statutes and Codes Annotated
   Tax Code (Refs & An nos)
      Title 1. Property Tax Code
        Subtitle E. Collections and Delinquency
           Chapter 33. Delinquency (Refs & Annos
              Subchapter C. Delinquent Tax Suits

                                                  V.T.C.A., Tax Code § 33.47

                                               § 33.47• Tax Records as Evidence

                                                             Currentness




(a) In a suit to collect a delinquent tax, the taxing unit's current tax roll and delinquent tax roll or certified copies of the
entries showing the property and the amount of the tax and penalties imposed and interest accrued constitute prima facie
evidence that each person charged with a duty relating to the imposition of the tax has complied with all requirements of law
and that the amount of tax alleged to be delinquent against the property and the amount of penalties and interest due on that
tax as listed are the correct amounts.



(b) If the description of a property in the tax roll or delinquent tax roll is insufficient to identify the property, the records of
the appraisal office are admissible to identify the property.



(c) In a suit to collect a tax, a tax receipt issued under Section 31.075 of this code, or an electronic replica of the receipt, that
states that a tax has been paid is prima facie evidence that the tax has been paid as stated by the receipt or electronic replica.



Credits

Acts 1979, 66th Leg., p. 2295, ch. 841, § 1, eff. Jan. 1, 1982. Amended by Acts 1987, 70th Leg., ch. 52, § 2, eff. May 6,
1987; Acts 1995, 74th Leg., ch. 828, § 1, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1481, § 20, eff. Sept. 1, 1999.


Notes of Decisions (152)




V. T. C. A., Tax Code § 33.47, TX TAX § 33.47
Current through the end of the 2013 Third Called Session of the 83rd Legislature
End of Document                                                        © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
                                                                                 EXHIBIT C
§ 25.02. Form and Content, TX TAX § 25.02




   KeyCite Yellow Flag - Negative Treatment
Proposed Legislation
  Vernon's Texas Statutes and Codes Annotated
   Tax Code (Refs & Annos)
      Title 1. Property Tax Code
        Subtitle D. Appraisal and Assessment (Refs & Annos
           Chapter 25. Local Appraisal (Refs & Annos)

                                                  V.T.C.A., Tax Code § 25.02

                                                  § 25.02. Form and Content

                                                             Currentness




(a) The appraisal records shall be in the form prescribed by the comptroller and shall include:



  (1) the name and address of the owner or, if the name or address is unknown, a statement that it is unknown;



  (2) real property;



  (3) separately taxable estates or interests in real property, including taxable possessory interests in exempt real property;



  (4) personal property;



  (5) the appraised value of land and, if the land is appraised as provided by Subchapter C, D, E, or H, Chapter 23,1 the
  market value of the land;



  (6) the appraised value of improvements to land;



  (7) the appraised value of a separately taxable estate or interest in land;



  (8) the appraised value of personal property;


                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              1
§ 25.02. Form and Content, TX TAX § 25.02




  (9) the kind of any partial exemption the owner is entitled to receive, whether the exemption applies to appraised or
  assessed value, and, in the case of an exemption authorized by Section 11.23, the amount of the exemption;



  (10) the tax year to which the appraisal applies; and



  (11) an identification of each taxing unit in which the property is taxable.



(b) A mistake in the name or address of an owner does not affect the validity of the appraisal records, of any appraisal or tax
roll based on them, or of the tax imposed. The mistake may be corrected as provided by this code.



Credits

Acts 1979, 66th Leg., p. 2270, ch. 841, § 1, eff. Jan. 1, 1982. Amended by Acts 1981, 67th Leg., 1st C. S., p. 157, ch. 13, §
98, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd C.S., ch. 6, § 41, eff. Sept. 1, 1991; Acts 1999, 76th Leg., ch. 631, § 6, eff.
Sept. 1, 1999.


Notes of Decisions (16)


Footnotes


       V.T.C.A., Tax Code § 23.41 et seq., § 23.51 et seq., § 23.71 et seq., or § 23.9801 et seq.


V. T. C. A., Tax Code § 25.02, TX TAX § 25.02
Current through the end of the 2013 Third Called Session of the 83rd Legislature
End of Document                                                           © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                      2
EXHIBIT D                                                                                      Filed: 9/17/2014 9:22:16 AM
                                                                                     Patricia J. Spadachene, District Clerk
                                                                                                      Waller County, Texas
                                                                                                  By: Adela Lopez, Deputy



                                            NO. 2012-12-7500

    ROYAL ISD, WALLER COUNTY                      )(             IN THE DISTRICT COURT
                                                  )(
    VS.                                           )(             155TH JUDICIAL DISTRICT
                                                  )(
    DORETHA BYMAN MASON,                          )(
    JOHNNIE MAE CAMPBELL,                         )(
    SAWYER LEE BYMAN, JR., AND                    )(
    JUDGMENTS 2 CASH, LLC                         )(             WALLER COUNTY, TEXAS

                      ASSIGNMENT AND TRANSFER OF JUDGMENT AND
                        CAUSES OF ACTION TO WOODROW W. MILLER
                       PURSUANT TO TEX. PROP. CODE SECTION 12.014


    THE STATE OF TEXAS                           )(
                                                 )( KNOW ALL MEN BY THESE PRESENTS:
    COUNTY OF HARRIS                             )(


      THAT Judgments 2 CaSh, LLC transfers and assigns all causes of action and judgments,
    which it has now and in the future, to Woodrow W. Miller, with respect to the following real
    property:

           Being an 8.00 Acre tract of land being out of and a part of 25.00 acres situated in the JOHN
           KELLY LEAGUE, ABSTRACT 40, in Waller County, Texas said 25 acres being more
           particularly described in Deed recorded in Volume 67, Page 373 of the Deed Records of
           Waller County, Texas;

           said 8.0 Acres being more particularly described as , 8.0 acres, more or less, Tract 26, John
           Kelley Survey, A-40, Waller County, Texas, as described in Volume No. 72, Page 44,
           Deed Records of Waller County, Texas , known as 8241/8243, Buller Road, Waller
           County, Texas. (Account Nos. R6819 / R6820 / R6821).

       Pursuant to Tex. Prop. Code Section 12.014(b), Woodrow W. Miller asks that this instrument
    be filed with the papers of this suit. Further, pursuant to Section 12.014(c), Assignee asks the
    court to order the clerk to note and briefly state the substance of this transfer and assignment on
    the court docket at the place where the suit is entered. Assignee submits that the "substance of
    the transfer" is that Woodrow W. Miller owns all claims and judgments in this Suit which would
    otherwise belong to Judgments 2 CaSh, LLC.

       This assignment and transfer is effective immediately.



    Assignment and Transfer of Causes of
    Action &Jud. Per Tex Prop Code Sect. 12.014
                                                                                 Page 113
    This assignment and transfer is executed in duplicate and each duplicate is deemed to be an
 original.


Dated: August 29, 2014
                                                           Woodrow W. Miller
                                                                               KaL
                                                           President,
                                                           Judgments 2 Can, LLC Assignor
                                                           12929 Main
                                                           Houston, Texas 77035
                                                           Tel: (832) 890-8505
                                                           Fax: (713) 721-6383


Dated: August 29, 2014                                          (4\4\k) c
                                                           W
                                                           Woodrow   W. Miller, Msignee
                                                           Pro se,
                                                           12929 Main
                                                           Houston, Texas 77035
                                                           Tel: (832) 890-8505
                                                           Fax: (713) 721-6383

                                          Acknowledgment

     This instrument was acknowledged before me on the 15th d        Septemb 2014 by
                .
                                  gments 2 Ca.Sh, LLC.
                SHERMAN E ANDERSON
                My Commission Expires
                  geftswesr c tore                   otary Public In and For
  PIPIIIPWRIP11.041i01111PRIPIIPRIPIRIM            State of Texas


                     Assignee may sue in his own name or Assignor's name



    In Texas Machinery and Equipment Company, Inc. v. Gordon Knox Oil and Exploration

Company, 442 S.W.2d 315 (Tex. 1969), the Texas Supreme Court held:
                                                                                1
    The right of an assignee to continue a suit in the name of its assignor, the assignee not

being a necessary party and the presence of the assignor not being required, has been



Assignment and Transfer of Causes of
Action &Jud. Per Tex Prop Code Sect. 12.014
                                                                          Pa ge 213
recognized. It was held in Ferguson-McKinney Dry Goods Co. v. Garrett , 252 S.W. 738,

741 (Tex.Comm. App.1923):


An assignee can recover either in his own name or in that of the assignor. Citizens State
Bank of Houston v. O'Leary, 140 Tex. 345, 167 S.VV.2d 719 (1942). See also thaxton v.
Smith, 90 Tex. 589, 40 S.W. 14 (1897); McFadin v. MacGreal, 25 Tex. 73 (1860) and
Minerva Mercantile Co. v. Cameron Compress Co., 15 S.W.2d 62 (Tex. Civ.App.1929,
writ ref.). Issuance of the writ of garnishment in the name of Texas Machin6ry as the
judgment creditor conformed to the general rule that processes under a judgment are
issued in the name of the party in whose favor the judgment was rendered. See Garvin v.
Hall, 83 Tex. 295. 18 S.W. 731 (1892); Cleveland v. Simpson, 77 Tex. 96, 13 S.W. 851
(1890); and Owens v. Clark. 78 Tex. 547.15 S.W. 101 (1890).




                                    Certificate of Service

   I certify that on the 15th day of September, 2014 a true and correct copy of the foregoing
document was forwarded to:

Attorney for Royal ISD: Mr. Henry Steen, Jr., LAW OFFICE OF HENRY GATES STEEN,
JR. P.C., Steen Building, Suite 306, 3001 N. Lamar Boulevard, Austin, Texas 78705, Tel (512)
476-4688, by fax to (512) 476-0325; and to

Attorney for Waller County:      Ms. Otilia R. Gonzales, PERDUE, BRANDON, FIELDER,
COLLINS & MOTT, L.L.P.; 1235 North Loop West, Suite 600, Houston, Texas 77008, (713)
862-1860; by fax to (713) 892-1429; and to

Ad Litem Attorney:         Mr. Charles J. Karish, 816 Wilkins Street, Hempstead, Texas 77445
(979) 826-2478 by fax to (979) 826-8681.




Assignment and Transfer of Causes of
Action &Jud. Per Tex Prop Code Sect. 12.014
                                                                        Page 3 3


                                                                                                D\r3